NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5520-18T1

REBECCA JUSTICE, f/k/a
MARINO,

          Plaintiff-Appellant,

v.

PHILLIP MARINO,

     Defendant-Respondent.
______________________________

                    Submitted February 12, 2020 – Decided March 23, 2020

                    Before Judges Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FM-08-0712-13.

                    Brock D. Russell, attorney for appellant.

                    Thatcher Passarella, PC, attorneys for respondent
                    (David A. Thatcher, on the brief).

PER CURIAM
      Plaintiff Rebecca Justice appeals from an August 16, 2019 order denying

her motion, filed pursuant to Rule 4:50-1(b) and (f), to set aside a March 15,

2019 Family Part order changing custody. We affirm.

      The record reveals plaintiff and defendant were married and had one child,

a son born in 2009, before they divorced in October 2013. The Amended Final

Judgment of Divorce (JOD) granted both parties joint legal custody of their son,

with plaintiff as the parent of primary residence and defendant as the parent of

alternate residence. The parenting schedule, as stipulated in the JOD, gave

defendant parenting time of one weeknight overnight and every other weekend,

as well as vacation time and a holiday schedule. Nonetheless, disputes between

the parties regarding parenting and custody issues continued.

      The record demonstrates that over four years, plaintiff deprived defendant

of parenting time in a variety of ways, and that at least two judges warned

plaintiff if she continued to interfere with defendant's parenting time, the court

would change the custody arrangement.

      In January 2019, defendant filed a motion to enforce litigant's rights

directing that plaintiff return to New Jersey with the parties' son from Delaware,

where plaintiff had moved without defendant's consent. Defendant also sought

a change in custody.


                                                                          A-5520-18T1
                                        2
      On March 15, 2019, after hearing argument from both parties, the court

made findings under N.J.S.A. 9:2-4(c) and, based on the prior record, granted

defendant's application. The court ordered that defendant was the parent of

primary residence and plaintiff the parent of alternate residence, and suspended

plaintiff's parenting time for six weeks pending mediation. Through mediation,

the parties entered into an agreement on April 25, 2019, which scheduled

plaintiff's parenting time for every other weekend, without prejudice to her right

to appeal the March 15 order. Plaintiff did not file a timely appeal of the March

15 order, nor did she move for reconsideration.

      The record demonstrates that the parties' son faced a difficult period of

adjustment in April 2019 and required intervention services after an incident at

school. On May 15, 2019, the parties attended a meeting in the school district.

Both parents signed documents which recommended that, based on the child's

academic needs and the absence of a self-contained program within the district,

an out of district program was being pursued for the 2019-2020 school year.

      Months later, on June 25, 2019, plaintiff moved for relief from the March

15, 2019 order under Rule 4:50-1(b) and (f), asserting newly discovered

evidence and requesting a plenary hearing, or alternatively, a stay of the March

15, 2019 order pending appeal. Plaintiff argued the newly discovered evidence


                                                                          A-5520-18T1
                                        3
was comprised of the following: a report generated from the intervention

services, information that the school district did not have programming to meet

their son's needs; defendant stopped taking the child to his doctor appointments

and took him off his prescribed medications.

      On August 16, 2019, the Family Part judge issued an order accompanied

by a written opinion, denying plaintiff's Rule 4:50-1 motion and her request for

a plenary hearing, as well as granting defendant's cross-motion for enforcement

of litigant's rights and awarding him counsel fees. In his decision, the judge

wrote:

            First, the [c]ourt's prior [o]rder was entered March 15[],
            2019. Pursuant to Rule 4:49-2, [p]laintiff had twenty
            days to file a motion for reconsideration. R. 4:49-2.
            Plaintiff failed to file a motion for reconsideration
            challenging the [c]ourt's decision. Pursuant to Rule
            2:4-1(a), [p]laintiff had forty[-]five days during which
            to file an appeal. R. 2:4-1(a). Plaintiff did not file an
            appeal during that time period. Since the [c]ourt's
            [o]rder was entered on March 15[], 2019, [p]laintiff
            worked with [d]efendant and the child's school district
            to develop a[] . . . program for the parties' child. Now,
            five months later, [p]laintiff is requesting that the
            [c]ourt revisit the prior proceeding under the guise of a
            newly discovered evidence claim which is premised on
            evidence that came into existence months after the
            previous order had been entered. Based upon the
            procedural history of this case, it is clear that [p]laintiff
            has used the guise of a newly discovered evidence
            claim to regenerate long lost time periods for motions
            and appeals which [p]laintiff made a conscious decision

                                                                            A-5520-18T1
                                         4
             not to pursue. For these reasons, equity demands that
             [p]laintiff's request be denied.

The judge further stated:

             In this case, [p]laintiff argues that two reports were
             created after the hearing which constitute newly
             discovered evidence because the reports essentially
             create an issue of fact with regards to the child's best
             interest such that a plenary hearing is warranted. No
             such issue of fact is created by these reports. Per the
             certifications of the parties, it is clear that while the
             [c]ourt's decision contemplated the assistance of a
             suitable . . . program, that was not the sole reason for
             the [c]ourt's decision. Rather, it appears from a review
             of the record that the [c]ourt's decision was primarily
             based upon [p]laintiff's actions in removing the child
             from New Jersey, and from secluding the child away
             from [d]efendant. Consequently it is clear that even if
             these reports had been available at the time of the
             [c]ourt's decision, they would not have necessitated a
             plenary hearing. Additionally, as [d]efendant observes,
             just because one school district's program is insufficient
             does not mean that other arrangements cannot be made.
             To the contrary, it is clear that the parties are making
             those alternative arrangements which are set to begin
             this fall. The [p]laintiff, in fact, participated in, and
             agreed with, a plan for an "out of [school] district
             placement for next year."

      This appeal followed.

      On appeal, plaintiff argues the judge's findings were erroneous because he

did not address her allegations that, after the transfer of custody, defendant

stopped taking the child to his doctor appointments and stopped filling the


                                                                          A-5520-18T1
                                         5
child's prescriptions. Plaintiff also asserts the judge erred when he did not

address defendant's lack of knowledge and refusal to accept the child's

diagnoses. Plaintiff further contends the motion judge erred in concluding the

judge who entered the March 2019 order made adequate findings under N.J.S.A.

9:2-4.

         A decision to vacate under Rule 4:50-1 lies within the sound discretion of

the trial judge, guided by principles of equity. Hous. Auth. of Morristown v.

Little, 135 N.J. 274, 283 (1994). We will reverse the trial court's decision on a

motion to vacate where there is an abuse of discretion. Ibid.; see also Mancini

v. E.D.S., 132 N.J. 330, 334 (1993). An "abuse of discretion only arises on

demonstration of 'manifest error or injustice,'" Hisenaj v. Kuehner, 194 N.J. 6,

20 (2008) (quoting State v. Torres, 183 N.J. 554, 572 (2005)), and occurs when

the trial judge's "decision [was] made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis," United States v. Scurry, 193 N.J. 492, 504 (2008) (alteration in original)

(quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)). Applying

these standards, we discern no abuse of discretion in the denial of plaintiff's

motion to vacate the March 15, 2019 order.

         To obtain relief pursuant to Rule 4:50-1(b) based on newly discovered


                                                                           A-5520-18T1
                                          6
evidence, the movant "must demonstrate 'that the evidence would probably have

changed the result, that [the evidence] was unobtainable by the exercise of due

diligence for use at the trial, and that the evidence was not merely cumulative.'"

DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 264 (2009) (quoting Quick Chek

Food Stores v. Twp. of Springfield, 83 N.J. 438, 445 (1980)).

      Here, the motion judge rejected plaintiff's arguments that newly

discovered evidence created issues of fact that would have changed the result of

the March 15 order because the custody transfer was based on plaintiff's active

interference with defendant's custodial rights and untimely filing of an appeal

or motion for reconsideration. Moreover, plaintiff participated in parenting time

mediation after the March 15 order and participated in and signed the plan she

now sought to attack.      We discern no abuse of discretion in the court's

determination.

      Affirmed.




                                                                          A-5520-18T1
                                        7